Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1- 34 are currently pending and presented for examination on the merits. 
	Claims 12 and 18 are amended.
Rejections Withdrawn
	The rejections under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments.
	The rejections under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments.
Rejections Maintained
	The rejections under 35 U.S.C. 103 are maintained.
	The Double Patenting rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-7, 15-16, 18, 23, 26, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al (WO 2012092616 A1), San-Miguel et al (Subcutaneous Daratumumab in Patients with Relapsed or Refractory Multiple Myeloma: Part 2 Update of the Open-label, Multicenter, Dose Escalation Phase 1b Study (PAVO), Poster presented at 23rd European Hematology Association (EHA) Annual Congress, 2018), and in further view of Shpilberg et al (Subcutaneous administration of rituximab (MabThera) and trastuzumab (Herceptin) using hyaluronidase, BJC, 2013, 109, pgs. 1556-1561).
	With regards to claims 1-2, Elias et al teaches the use anti-CD38 antibodies to treat multiple myeloma in patient [00155]. Elias et al further teaches the subcutaneous administration of the antibody [00249]. Elias et al further teaches the administration of bortezomib [00249]. Elias et al further teaches the concurrent use of bortezomib with the anti-CD38 antibodies [00273]. Elias et al further teaches an anti-CD38 antibody with heavy chain SEQ ID NO: 24 [Sequence Listing]. A comparison of instant SEQ ID NO: 1-3 and SEQ ID NO: 24 of Elias et al is shown below. Elias et al further teaches an anti-CD38 antibody with light chain SEQ ID NO: 25 [Sequence Listing]. A comparison of instant SEQ ID NOs: 4-6 and SEQ ID NO: 25 of Elias et al is shown below.
	Instant claim SEQ ID NOs: 1-3 and Elias et al SEQ ID NO:24.
  Query Match             86.9%;  Score 163.4;  DB 19;  Length 122;
  Best Local Similarity   43.2%;  
  Matches   35;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 SFAM--------------SAISGSGGGTYYADSVKG------------------------ 22
              ||||              ||||||||||||||||||                        
Db         31 SFAMSWVRQAPGKGLEWVSAISGSGGGTYYADSVKGRFTISRDNSKNTLYLQMNSLRAED 90

Qy         23 --------DKILWFGEPVFDY 35
                      |||||||||||||
Db         91 TAVYFCAKDKILWFGEPVFDY 111

	Instant claim SEQ ID NOs: 4-6 and Elias et al SEQ ID NO: 25.
  Query Match             82.8%;  Score 119.3;  DB 19;  Length 108;
  Best Local Similarity   37.3%;  
  Matches   28;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASQSVSSYLA---------------DASNRAT--------------------------- 18
              |||||||||||               |||||||                           
Db         24 RASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPARFSGSGSGTDFTLTISSLEPEDF 83

Qy         19 -----QQRSNWPPTF 28
                   ||||||||||
Db         84 AVYYCQQRSNWPPTF 98

	Elias et al does not specifically teach the use of dexamethasone, reduction of infusion related reactions (IRR), use and dosage of rHuPH20 administered, treatment option for administers therapeutics, and treatment of new, refractory, or relapsed multiple myeloma. However, these deficiencies are made up in the teachings of San-Miguel et al.
With regards to claims 1-2, San-Miguel et al teaches the use of a CD38-targeted antibody in combination with bortezomib and dexamethasone [Introduction]. San-Miguel et al further teaches the combination of an anti-CD38 antibody and recombinant human hyaluronidase (rHuPH20).
With regards to claim 3, San-Miguel et al further teaches the combination of daratumumab and rHuPH20 given subcutaneously has lower rates of IRR when compared to intravenous administration [Introduction].
With regards to claims 4-5, Elias et al further teaches administering the anti-CD38 antibody in a range of 0.1-100 mg/kg [00263]. San-Miguel et al further teaches the administration of rHuPH20 at 30,000 U [Methods]. San-Miguel et al further teaches the 30,000U of rHuPH20 in 15 ml dose [Methods].
With regard to claims 6-7, Elias et al further teaches the use of methionine, histidine, sorbitol, and non-ionic surfactants TWEEN (polysorbate) and polyethylene glycol (PEG) [00243].
With regards to claim 15, drawn to antibody sequences, Elias et al further teaches an anti- CD38 antibody with light chain SEQ ID NOs: 24-25 [Sequence Listing]. A comparison of instant SEQ ID NO: 7 and SEQ ID NO: 24 of Elias et al is shown below. A comparison of instant SEQ ID NO: 8 and SEQ ID NO: 25 of Elias et al is shown below. 
Instant claim SEQ ID NO: 7 and Elias et al SEQ ID NO: 24.
  Query Match             100.0%;  Score 643;  DB 19;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAVSGFTFNSFAMSWVRQAPGKGLEWVSAISGSGGGTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAVSGFTFNSFAMSWVRQAPGKGLEWVSAISGSGGGTYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYFCAKDKILWFGEPVFDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYFCAKDKILWFGEPVFDYWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

Instant claim SEQ ID NO: 8 and Elias et al SEQ ID NO: 25.
  Query Match             100.0%;  Score 556;  DB 19;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPPTFGQGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPPTFGQGTKVEIK 107

With regard to claim 16, Elias et al further teaches the antibody that binds CD38 is an IgG1 isotype [00306]. With regard to claim 18, Elias et al further teaches daratumumab as anti-CD38 antibodies used to treat multiple myeloma [00307].
With regard to claim 23, Elias et al further teaches the administration of anti-CD38 antibody delivered weekly from 1 to 8 times [00265]. San-Miguel et al further teaches the administration of anti-CD38 antibodies in weekly, once every two weeks, and once every four weeks [Methods].
With regard to claim 26, Elias et al further teaches the administration of bortezomib subcutaneously and intravenously [00249].
With regard to claim 29, Elias et al further teaches the treatment of relapsed or refractory multiple myeloma [Figure 1].
With regard to claim 30, San-Miguel et al further teaches the treatment of newly diagnosed multiple myeloma [Introduction].
With regard to claim 31, Elias et al further teaches the use of high dose chemotherapy and stem cell transplant [00168, 00180].
With regard to claim 32-33, Elias et al further teaches treatment options of chemotherapy with autologous stem cell transplantation (ASCT) [00168].
With regard to claim 34, Elias et al further teaches the use of the high dose chemotherapy melphalan [00180].
One of ordinary skill in the art, before the effective filing date, would have been motivated to treat a patient with multiple myeloma with an anti-CD38 antibody comprising SEQ ID NOs: 1-8, recombinant human hyaluronidase (rHuPH20), bortezomib, melphalan, and prednisone. Further, the anti-CD38 antibody and rHuPH20 is administered subcutaneously. Further, including results showing a reduced occurrence or severity of infusion related reactions (IRR) in a subject. Further, to administer one or more excipient. Further, where the excipient is histidine, methionine, sorbitol, and polysorbate-20. Further, the antibody that binds CD38 is an IgG1 isotype. Further, the antibody that binds CD38 is daratumumab. Further, the pharmaceutical composition is administered for one or more 6-week cycles. Further, the multiple myeloma is relapsed, refractory, or both. Further, the multiple myeloma is newly diagnosed multiple myeloma. Further, the subject is eligible for high dose chemotherapy (HDC) and stem cell transplant (SCT). Further, the SCT is autologous SCT (ASCT), allogenic SCT or syngeneic SCT. Further, the SCT is ASCT. Further, the HDC is melphalan.

Claims 1-16, 18, 23, 26, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al (WO 2012092616 A1) and San-Miguel et al (Subcutaneous Daratumumab in Patients with Relapsed or Refractory Multiple Myeloma: Part 2 Update of the Open-label, Multicenter, Dose Escalation Phase 1b Study (PAVO), Poster presented at 23rd European Hematology Association (EHA) Annual Congress, 2018) as applied to claims 1-7, 15- 16, 18, 23, 26, and 29-34 above, and further in view of Jansson et al (US 20170121417 Al).
The teachings of Elias et al and San-Miguel et al are discussed above.
 Elias et al and San-Miguel et al do not specifically teach the concentrations of excipients used in the pharmaceutical composition. However, these deficiencies are made up in the teachings of Jansson et al.
With regard to claims 8-14 Jansson et al teaches the combination of an anti-CD38 antibody with between5 - 15 mM of histidine, between 100 - 300 mM of sorbitol, between 0.01- 0.04% weight/volume of PS-20, and between 1 — 2 mg/ml of methionine, at pH of 5.5 [Description].
One of ordinary skill in the art, before the effective filing date, would have been motivated to compose a pharmaceutical composition comprising excipients used are between about 5-15 mM histidine, between about 100-300 mM sorbitol, between about 0.01-0.04% weight/volume polysorbate-20, and between about 1-2 mg/mL methionine, at a pH of about 5.5- 5.6.

Claims 1-7, 15-16, and 18-34 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al (WO 2012092616 A1) and San-Miguel et al (Subcutaneous Daratumumab in Patients with Relapsed or Refractory Multiple Myeloma: Part 2 Update of the Open-label, Multicenter, Dose Escalation Phase 1b Study (PAVO), Poster presented at 23rd European Hematology Association (EHA) Annual Congress, 2018) as applied to claims 1-7, 15-16, 18, 23, 26, and 29-34 above, and further in view of Palumbo et al (Daratumumab, Bortezomib, and Dexamethasone for Multiple Myeloma, NEJM, 2016, pg. 754-766).
The teachings of Elias et al and San-Miguel et al are discussed above.
Elias et al and San-Miguel et al do not specifically teach the dosage and frequency of bortezomib and dexamethasone. However, these deficiencies are made up in the teachings of Palumbo et al.
With regard to claim 1, Palumbo et al teaches the administration of daratumumab (anti- CD38 antibody) in combination with bortezomib and dexamethasone [Left column, pg. 756].
With regard to claim 19, Palumbo et al further teaches the administration of treatments once per week, once every three weeks, and once every four weeks [Left column, pg. 756].
With regard to claim 20, Palumbo et al further teaches bortezomib administered at 1.3 mg per square meter on days one and four of the week [Left column, pg. 756].
With regard to claim 21, Palumbo et al further teaches dexamethasone administered in a dose of 20 mg [Left column, pg. 756]. Palumbo et al further teaches that dexamethasone can be administered weekly [Left column, pg. 756].
With regard to claim 22, Palumbo et al further teaches administering bortezomib and dexamethasone for 8 cycles ranging in length of cycle from 1 to 4 weeks.
With regard to claim 24, Palumbo et al further teaches bortezomib is administered twice a week on week | and week 2 in cycles 1 -8 [Left column, pg. 765].
With regard to claim 25, Palumbo et al further teaches dexamethasone can be administered on the same day as when the pharmaceutical composition is administered and the day after the pharmaceutical composition is administered [Left column, pg. 756].
With regard to claims 27-28, Palumbo et al further teaches the dexamethasone can be administered orally by patient [ Left column, pg. 756].
One of ordinary skill in the art, before the effective filing date, would have been motivated to administer an anti-CD38 antibody once every week to once every four weeks. Further, to administer bortezomib at a dose of about 1.3 mg per meter square on week | and week 2 in cycles 1-8. Further, to administer dexamethasone at a dose of between about 20mg to about 80mg weekly. Further, to administer bortezomib and dexamethasone for one or more three-week cycles. Further, to administer dexamethasone at a dose of 20 mg as a pre-infusion medication, additionally optional dose the following day. Further, the dexamethasone is administered orally by the patient.

Claims 1-7, 15-18, 23, 26, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Elias et al (WO 2012092616 A1) and San-Miguel et al (Subcutaneous Daratumumab in Patients with Relapsed or Refractory Multiple Myeloma: Part 2 Update of the Open-label, Multicenter, Dose Escalation Phase 1b Study (PAVO), Poster presented at 23rd European Hematology Association (EHA) Annual Congress, 2018) as applied to claims 1-7, 15- 16, 18, 23, 26, and 29-34 above, and further in view of Duchateau et al (WO 2015121454 AJ1).
The teachings of Elias et al and San-Miguel et al are discussed above.
Elias et al and San-Miguel et al do not specifically teach the SEQ ID NOs: 9-10. However, these deficiencies are made up in the teachings of Duchateau et al.
With regard to claim 17, Duchateau et al teaches an anti-CD38 antibody with heavy chain SEQ ID NO: 10 [Table 17, pg. 89-90]. A comparison of instant SEQ ID NO: 9 and SEQ ID NO:10 of Duchateau et al is shown below. Duchateau et al further teaches an anti-CD38 antibody with heavy chain SEQ ID NO: 11 [Table 17, pg. 90]. A comparison of instant SEQ ID NO: 10 and SEQ ID NO:11 of Duchateau et al is shown below.
Instant claim SEQ ID NO: 9 and Duchateau et al SEQ ID NO: 10.
  Query Match             100.0%;  Score 2410;  DB 22;  Length 452;
  Best Local Similarity   100.0%;  
  Matches  452;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAVSGFTFNSFAMSWVRQAPGKGLEWVSAISGSGGGTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAVSGFTFNSFAMSWVRQAPGKGLEWVSAISGSGGGTYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYFCAKDKILWFGEPVFDYWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYFCAKDKILWFGEPVFDYWGQGTLVTV 120

Qy        121 SSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQ 180

Qy        181 SSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELL 240

Qy        241 GGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQ 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQ 300

Qy        301 YNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSR 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 YNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSR 360

Qy        361 EEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 EEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKS 420

Qy        421 RWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 452
              ||||||||||||||||||||||||||||||||
Db        421 RWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 452

Instant claim SEQ ID NO: 10 and Duchateau et al SEQ ID NO: 11.
  Query Match             100.0%;  Score 1109;  DB 22;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPPTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPPTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

One of ordinary skill in the art, before the effective filing date, would have been motivated to use anti-CD38 antibodies with the SEQ ID NOs: 9-10 to treat multiple myeloma in a patient.

Applicant’s Argument:
Applicant states that Elias teaches away from the use of an anti-CD38 antibody comprising SEQ ID NOs: 1-6 in the treatment of multiple myeloma. Applicant states that Elias teaches antibodies that are cross reactive with human and cynomolgus CD38, and therapeutic and diagnostic uses thereof (see, e.g., Abstract, paragraph [0133]). Applicant states Elias states Benchmark-1 (SEQ ID NOs: 24 and 25) are not cross reactive with cynomolgus CD38 [0132].
Examiner’s Response:
Elias states cynomolgus CD38 is a vector expressing cynomolgus monkey CD38 (cyCD38), a polynucleotide encoding cyCD38 was isolated from DNA obtained from Biochain Institute's cDNA -monkey (cynomolgus) -normal spleen tissue [0297]. Applicant states Elias teaches away from using the anti-CD38 antibody comprising SEQ ID NOs: 24 and 25 due to the antibodies being reactive to human CD38 , but not being additionally cross reactive with monkey CD38. Elias teaches the use of an anti-CD38 antibody comprising SEQ ID NOs: 24 and 25 (Benchmark-1, BM-1, BMTK-1) to treat human lymphoma [Example 13, Figure 9]. Elias teaches the anti-CD38 antibody comprising SEQ ID NOs: 24 and 25 are reactive with human CD38, but not cross reactive with cynomolgus CD38. Elias et al further teaches the antibodies can be from a mixture of different species, e.g. humanized antibodies [0079].
The arguments found in the Reply of 8/17/2022 have been carefully considered, but are not deemed persuasive. In regards to the argument that cited references teach away from the use of anti-CD38 antibody comprising SEQ ID NOs: 24 and 25 due to the antibodies being reactive to Human CD38, but not additionally be cross reactive to cynomolgus CD38. The instant claims are directed to an anti-CD38 antibody for the treatment of a subject. Instant specification define a subject as “under the age of 65 years who have one or more comorbidities likely to have a negative impact on tolerability of HDC (High dose chemotherapy)”. Elias teaches the use of anti-CD38 antibody comprising SEQ ID NOs: 24 and 25 in the treatment of human multiple myeloma.
Applicant’s argument that “Subcutaneous Administration of Daratumumab Co-Formulated with Recombinant Human Hyaluronidase PH20 (Rhuph20) (Dara-SC) Demonstrates Surprising Results” is merely what one of ordinary skill in the art would expect to observe when comparing the administration methods of subcutaneous versus intravenous. The surprising results the Applicant lays out are the benefits of “Dara-SC with standard-of-care regimens showed comparable clinical activity to intravenous administration of daratumumab (Dara-IV)-containing regimens, with significantly lower infusion-related reaction rates (IRR) and reduced administration time.” One of ordinary skill in the art, before the effective filing date, would have been motivated to administer Dara-SC with a reasonably expectation of success. Shpilberg et al teaches the administration of trastuzumab in both subcutaneous and intravenously [Safety, pg. 1560]. Shpilberg et al further teaches one of the most common Adverse Events (AE) experienced by patients receiving trastuzumab intravenously was IRR [Safety, pg. 1560]. Shpilberg et al further teaches the AE IRR was not observed in subcutaneous administration of trastuzumab [Safety, pg. 1560]. One of ordinary skill in the art would recognize the administration time of a SC injection, of a medication, would be faster than the administration, of a medication, through IV; that routinely requires the placement of a peripheral line to administer and a slow administration rate to decrease the risk of IRR. The “Surprising Results” what Applicant is stating are commonly known benefits of SC drug administration over IV.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 and 25-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of 16/830585 U.S. Patent Pub. US 20200308296 A1(‘296), claims 1-35 of 16/830,763 U.S. Patent Pub. US 20200308284 A1 (‘284), and claims 1-38 of 16/830,909 U.S. Patent Pub. US 20200330593 A1 (‘593). Although the claims at issues are not identical, they are not patentably distinct from each other because the scope of active ingredients being administered and that of population being treated overlap between the four sets of claims. Co-pending claims 1 is drawn to a method of treating a subject with multiple myeloma comprising SEQ ID NOs: 1-10, recombinant human hyaluronidase (rHuPH20), therapeutic agent, corticosteroid.
Claim 1 is directed to an invention not patentably distinct from claim 1 of patent °296, ‘284, and ‘593. Specifically, the SEQ ID NOs: 1-6, rHuPH20, therapeutic agent, and corticosteroid.
Claim 2 is directed to an invention not patentably distinct from claim 2 of patent ‘296, ‘284, and ‘593. Specifically, the SEQ ID NOs: 1-6, rHuPH20, therapeutic agent, and corticosteroid are subcutaneous administration.
Claim 3 is directed to an invention not patentably distinct from claim 3 of patent ‘296, ‘284, and ‘593. Specifically, the method results in reduced occurrence or severity of infusion related reactions (IRR).
Claim 4 is directed to an invention not patentably distinct from claim 4 of patent ‘296, ‘284, and ‘593. Specifically, the administration of 1,800 mg of antibody and about 30,000 U rHuPH20.
Claim 5 is directed to an invention not patentably distinct from claim 5 of patent ‘296, ‘284, and ‘593. Specifically, the comprises 120 mg/ml of antibody and about 2,000 U/mL of rHuPH20.
Claim 6 is directed to an invention not patentably distinct from claim 6 of patent ‘296, ‘284, and ‘593. Specifically, the composition comprising one or more excipients.
Claim 7 is directed to an invention not patentably distinct from claim 7 of patent ‘296, ‘284, and ‘593. Specifically, the comprises one or more excipients is histidine, methionine, sorbitol, or polysorbate-20 (PS-20), or any combination thereof.
Claim 8 is directed to an invention not patentably distinct from claim 8 of patent ‘296, ‘284, and ‘593. Specifically, the comprises between 5 - 15 mM of histidine, between 100 - 300 mM of sorbitol, between 0.01-0.04% weight/volume of PS-20, and between 1 — 2 mg/ml of methionine, at pH of 5.5-5.6.
Claim 9 is directed to an invention not patentably distinct from claim 9 of patent ‘296, ‘284, and ‘593. Specifically, the comprises about 10 mM histidine.
Claim 10 is directed to an invention not patentably distinct from claim 10 of patent ‘296, ‘284, and ‘593. Specifically, the comprises about 300 mM sorbitol.
Claim 11 is directed to an invention not patentably distinct from claim 11 of patent ‘296, ‘284, and ‘593. Specifically, the comprises about 0.04% weight/volume PS-20.
Claim 12 is directed to an invention not patentably distinct from claim 12 of patent ‘296, ‘284, and ‘593. Specifically, the comprises about mg/mL methionine.
Claim 13 is directed to an invention not patentably distinct from claim 13 of patent *296, ‘284, and ‘593. Specifically, the administration of 1,800 mg of antibody and about 30,000 U rHuPH20, about 10 mM histidine, about 300 mM sorbitol, about 0.04% weight/volume PS-20, and about 1 mg/mL methionine, at a pH of about 5.6.
Claim 14 is directed to an invention not patentably distinct from claim 14 of patent ‘296, ‘284, and ‘593. Specifically, the about 120 mg/mL of the antibody, 2,000 U/mL of rHuPH20, about 10 mM histidine, about 300 mM sorbitol, about 0.04% weight/volume PS-20, and about 1 mg/mL methionine, at a pH of about 5.6.
Claim 15 is directed to an invention not patentably distinct from claim 15 of patent ‘296, ‘284, and ‘593. Specifically, the SEQ ID NOs: 7-8.
Claim 16 is directed to an invention not patentably distinct from claim 16 of patent *296, ‘284, and ‘593. Specifically, the antibody that specifically binds CD38 is anIgG1 isotype.
Claim 17 is directed to an invention not patentably distinct from claim 17 of patent ‘296, ‘284, and ‘593. Specifically, the SEQ ID NOs: 9-10.
Claim 18 is directed to an invention not patentably distinct from claim 18 of patent ‘296, ‘284, and ‘593. Specifically, the antibody is daratumumab.
Claim 19 is directed to an invention not patentably distinct from claim 19 of patent ‘296, ‘284, and ‘593. Specifically, the pharmaceutical composition is administered once a week, once in two weeks, once in three weeks or once in four weeks.
Claim 20 is directed to an invention not patentably distinct from claim 20 of patent ‘593. Specifically, the bortezomib is administered at a dose of about 1.3 mg/m2 twice a week.
Claim 21 is directed to an invention not patentably distinct from claim 21 of patent ‘296 and ‘284. Specifically, the dexamethasone is administered.
Claim 22 is directed to an invention not patentably distinct from claim 23 of patent ‘593. Specifically, the comprising bortezomib and prednisone. It would have been obvious to some a person skilled in the art, at the time of filing, that prednisone and dexamethasone are both glucocorticoids that could be used.
Claim 25 is directed to an invention not patentably distinct from claim 25 of patent ‘296 and ‘284. Specifically, the dexamethasone is administered at a dose of 20 mg as a pre-infusion medication on the same day when the pharmaceutical composition is administered and optionally at a dose of 20 mg the day after the pharmaceutical composition is administered.
Claim 26 is directed to an invention not patentably distinct from claim 28 of patent “593. Specifically, the bortezomib is administered subcutaneously or intravenously.
Claim 27 is directed to an invention not patentably distinct from claim 27 of patent ‘296 and ‘284, also claim 30 patent ‘593. Specifically, the dexamethasone is administered orally. It would have been obvious to some a person skilled in the art, at the time of filing, that prednisone and dexamethasone are both glucocorticoids that could be used.
Claim 28 is directed to an invention not patentably distinct from claim 29 of patent ‘296 and ‘284, also claim 32 of patent ‘593. Specifically, the dexamethasone is self-administered. It would have been obvious to some a person skilled in the art, at the time of filing, that prednisone and dexamethasone are both glucocorticoids that could be used.
Claim 29 is directed to an invention not patentably distinct from claim 30 of patent ‘296 and ‘284, also claim 33 of patent ‘593. Specifically, the multiple myeloma is relapsed, refractory, or both relapsed and refractory.
Claim 30 is directed to an invention not patentably distinct from claim 31 of patent 296 and ‘284, also claim 34 of patent ‘593. Specifically, the multiple myeloma is newly diagnosed multiple myeloma.
Claim 31 is directed to an invention not patentably distinct from claim 32 of patent ‘296 and ‘284, also claim 35 of patent ‘593. Specifically, the subject is eligible for high dose chemotherapy (HDC) and stem cell transplant (SCT).
Claim 32 is directed to an invention not patentably distinct from claim 33 of patent ‘296 and ‘284, also claim 36 of patent ‘593. Specifically, the SCT is autologous SCT (ASCT), allogenic SCT or syngeneic SCT.
Claim 33 is directed to an invention not patentably distinct from claim 34 of patent ‘296 and ‘284, also claim 37 of patent ‘593. Specifically, the SCT is ASCT.
Claim 34 is directed to an invention not patentably distinct from claim 35 of patent ‘296 and ‘284, also claim 38 of patent ‘593. Specifically, the HDC is melphalan.
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS J SULLIVAN/            Examiner, Art Unit 1642     

/MARK HALVORSON/            Primary Examiner, Art Unit 1642